Citation Nr: 0937508	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2008, the Board 
remanded the claim for additional development.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal.  Service connection for depression and a bipolar 
disorder was denied in a May 2004 rating decision; however, 
given the Veteran's diagnosis of PTSD, the Board has 
recharacterized the issue presently on appeal as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In July 2006, the Veteran presented testimony during a 
videoconference hearing before a Decision Review Officer 
(DRO).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Resolving all doubt in favor of the Veteran, the 
persuasive evidence of record demonstrates the Veteran's 
presently diagnosed PTSD is a result of a stressor that 
occurred during active service.


CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the Veteran, 
the Veteran's presently diagnosed PTSD was incurred during 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  In order to prevail 
on the issue of service connection on the merits, there must 
be medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).
Acquired Psychiatric Disorder

As mentioned above, to establish service connection for PTSD, 
three criteria must be satisfied.  First, there must be 
competent medical evidence of a diagnosis of PTSD.  Second, 
there must be a link, established by medical evidence, 
between current symptoms and an in-service stressor.  Third, 
there must be and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2008).

On VA examination in October 2008, the examiner stated that 
he thoroughly reviewed the Veteran's claims file.  After 
reviewing the previous medical opinions of record, thoroughly 
interviewing the veteran, and performing all necessary tests, 
the examiner opined that the Veteran was experiencing ongoing 
and severe posttraumatic stress disorder.  The examiner 
believed that prior diagnoses represented acute psychotic 
reactions, and the clear diagnosis was military sexual 
trauma, clearly and causally resulting in current PTSD.  The 
examiner further opined that there was no preexisting 
condition, and there were no other current diagnoses.  The 
Board finds that the opinion of the October 2008 VA examiner 
satisfies the first two criteria to establish service 
connection for PTSD, as there is a diagnosis of PTSD, and the 
examiner established a link between that diagnosis and the 
Veteran's service.

Concerning the third criterion, ultimately, the Board is 
persuaded that the claimed in-service stressor occurred.  The 
Board notes that while the Veteran's service personnel file 
is of record, the only service treatment record available is 
a November 1978 physical and report of medical history for 
enlistment in the U.S. Army Reserves, as part of a Delayed 
Entry Program.  The RO requested the service treatment 
records from the National Personnel Records Center (NPRC) in 
October 2002 and June 2007, and NPRC informed the RO that the 
Veteran's service treatment records had been sent to the RO 
in 1995.  The RO made a notation in the claims file that the 
service treatment records were lost.  In such cases, there is 
a heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for and consider alternative sources.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Board also observes that cases of rape and personal 
assault are more challenging events to verify through 
official channels, as in many cases, the victims are 
reluctant to step forward due to fears of reprisal or 
personal embarrassment.  Consequently, attention must be paid 
to other significant evidentiary sources.  In this situation, 
the Veteran has maintained the same account of an in-service 
sexual assault over a period of years and through a number of 
different treatment cycles from differing medical personnel.  
In particular, treatment records from the Vet Center dating 
from November 2002 through April 2009 contain a consistent 
record of the Veteran's account and treatment.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, 
the Veteran's account of his symptoms during service 
supported a later diagnosis of PTSD in 2008 by a VA medical 
professional.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board finds the Veteran to be a 
reliable historian as his account of his in-service sexual 
assault has been consistent over an extended period of time 
and as recounted to multiple people.  The Board is also aware 
the Veteran's testimony regarding of sexual trauma allegedly 
suffered by him during his childhood.  This was also noted by 
several mental health care experts, including the October 
2008 VA psychologist.  However, the examiner apparently felt 
that the inservice trauma was a more significant factor in 
the development of the PTSD, and the Board will accept his 
assessment.  Consequently, the Board finds that the Veteran's 
testimony satisfies the third criterion.

As the three criteria necessary to establish direct service 
connection have been satisfied, the Board finds that service 
connection for a psychiatric disorder, to include PTSD, is 
warranted.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


